269 S.W.3d 545 (2008)
Viacheslav PLATONOV, Plaintiff/Appellant,
v.
The BARN, LP and Paul Londe Revocable Trust, Defendants/Respondents.
No. ED 91102.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 24, 2008.
Alexander Kourbatov, St. Louis, MO, for appellant.
Rosenblum, Goldenhersh, Silverstein & Zafft, P.C., Richard S. Bender, David G. Bender, St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 2008 WL 4000095.

ORDER
PER CURIAM.
Viacheslav Platonov (Plaintiff) appeals from the judgment granting The Barn, LP, formerly known and d/b/a the Barn at Lucerne, LP (Barn), and Paul Londe Revocable Trust (collectively Defendants) their motion for summary judgment. On appeal, Plaintiff argues the trial court erred in granting summary judgment in favor of Defendants because: (1) Plaintiffs contractual right to purchase an interest in the Barn vested before the First Amendment to Lease (Amendment) was executed, Plaintiff was not a party to the Amendment, and; (2) Defendants' statement of uncontroverted material facts was contradicted by Plaintiff. We affirm.[1]
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Plaintiff's motion to strike portions of Defendants' brief taken with the case is denied.